NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                           JUN 02 2010

                                                                         MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS

PORFIRIO ANGELES-MARTINEZ,                       No. 07-74732
a.k.a. Porfirio Angelas-Martinez,
                                                 Agency No. A020-566-679
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Porfirio Angeles-Martinez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s removal order. We have jurisdiction under 8 U.S.C. § 1252.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo questions of law, Husyev v. Mukasey, 528 F.3d 1172, 1177

(9th Cir. 2008), and we deny the petition for review.

      The record establishes that Angeles-Martinez was convicted of possession of

marijuana for sale in violation of California Health & Safety Code § 11359. See 8

U.S.C. §§ 1101(a)(48)(A), 1229a(c)(3)(B)(v). The agency therefore properly

concluded that Angeles-Martinez is inadmissable under 8 U.S.C.

§ 1182(a)(2)(A)(i)(II) and ineligible for a waiver of inadmissibility under section

212(h) of the Immigration and Nationality Act or cancellation of removal. See 8

U.S.C. §§ 1182(h), 1229b(b)(1)(C).

      As this conclusion is dispositive, we do not address Angeles-Martinez’s

remaining contentions.

      PETITION FOR REVIEW DENIED.




                                          2                                    07-74732